Citation Nr: 0935901	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  05-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for lipoma due to 
chemical exposure. 

2.  Entitlement to service connection for arthritis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to an initial rating in excess of 10 percent 
for service-connected retinopathy. 

5.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of service connection for retinopathy. 

6.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral neuropathy of the left 
lower extremity.

7.  Entitlement to an effective date earlier than October 8, 
2002, for the grant of service connection for peripheral 
neuropathy of the left lower extremity.

8.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected peripheral neuropathy of the right 
lower extremity.

9.  Entitlement to an effective date earlier than October 8, 
2002, for the grant of service connection for peripheral 
neuropathy of the right lower extremity.

10.  Entitlement to a initial compensable rating for the 
service-connected impotence. 

11.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of service connection for impotence. 

12.  Entitlement to a initial compensable rating for the 
service-connected nephropathy.  

13.  Entitlement to an effective date earlier than June 16, 
2003, for the grant of service connection for nephropathy. 

14.  Entitlement to an effective date earlier than June 16, 
2003, for special monthly compensation for loss of use of a 
creative organ. 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from December 1966 to 
December 1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 RO rating decision, which 
established service connection for retinopathy, peripheral 
neuropathy of the left lower extremity, peripheral neuropathy 
of the right lower extremity, impotence, and nephropathy all 
secondary to the service-connected disability of diabetes 
mellitus associated herbicide exposure.  

The Veteran testified before the undersigned Acting Veterans 
Law Judge in January 2008.  Correspondence subsequently 
received was interpreted as a request for an additional 
hearing an in July 2008 the Board remanded the case in order 
to schedule the Veteran for another hearing.  In August 2008, 
the Board received correspondence from the Veteran 
withdrawing his request for an additional hearing.  
Additional VA medical records were associated with the claims 
file apparently in October 2008 which were not considered by 
the agency of original jurisdiction in a supplemental 
statement of the case.  The Board finds, however, that no 
pertinent evidence related to the issues addressed in this 
decision were included and that no further action prior to a 
determination as to these matters is required.

The Board notes that in correspondence received by VA on 
September 20, 2004, the Veteran submitted an amended notice 
of disagreement appealing the July 2003 denial of his claims 
for arthritis and headache disorders.  The United States 
Court of Appeals for Veterans Claims (hereinafter "the 
Court") has held that where the Board finds a notice of 
disagreement has been submitted regarding a matter which has 
not been addressed in a statement of the case, the issue 
should be remanded for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As these issues have not been 
properly addressed in a statement of the case, they must be 
remanded for appropriate development.

The Board also notes that the Veteran has asserted that he 
submitted an earlier claim for VA benefits under the 
provisions of 38 C.F.R. § 3.816 (2008) and, in essence, that 
VA efforts to assist him were inadequate.  In statements and 
testimony in support of his claims for earlier effective 
dates he referred to correspondence dated in the 1990's as 
evidence of an earlier claim.  In light of the specific 
nature of his claims, the Board finds the issues of 
entitlement to earlier effective dates may be separately 
adjudicated and that a statement of the case as to these 
issues is required.

The issues of entitlement to service connection for lipoma, 
arthritis, and headaches and entitlement to earlier effective 
dates for the grant of service connection for the issues of 
retinopathy, peripheral neuropathy of the left lower 
extremity, peripheral neuropathy of the right lower 
extremity, impotence, nephropathy, and for loss of use of a 
creative organ are remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected retinopathy is not 
manifested by more than localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated, enlarged or diminished images. 

2.  The Veteran's service-connected peripheral neuropathy of 
the left lower extremity is not manifested by moderate 
incomplete paralysis. 

3.  The Veteran's service-connected peripheral neuropathy of 
the right lower extremity is not manifested by moderate 
incomplete paralysis. 

4.  The Veteran's service-connected impotency is not 
manifested by deformity of the penis and loss of erectile 
power. 

5.  The Veteran's service-connected nephropathy is not 
manifested by renal dysfunction manifested by albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected retinopathy 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.3, 4.7, 4.84a, 4.119, Diagnostic Codes 7913, 6011 (2008).  

2.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the left lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, 4.124a, 
Diagnostic Codes 7913, 8621 (2008).  

3.  The criteria for the assignment of an initial rating in 
excess of 10 percent for the service-connected peripheral 
neuropathy of the right lower extremity are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.119, 4.124a, 
Diagnostic Codes 7913, 8621 (2008).  

4.  The criteria for the assignment of an initial compensable 
rating for the service-connected impotency are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.115b, 4.119, 
Diagnostic Codes 7913, 7522 (2008).

5.  The criteria for the assignment of an initial compensable 
rating for the service-connected nephropathy are not met.  38 
U.S.C.A. § 115, (West 2002); 38 C.F.R. §§ 4.115b, 4.119, 
Diagnostic Codes 7913, 7541 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VCAA and its implementing regulations include, upon 
the submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).  VA regulations under 38 C.F.R. § 3.159 
were revised, effective May 30, 2008, noting that no duty to 
provide § 5103(a) notice arises upon receipt of a Notice of 
Disagreement.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  
The Veteran was provided adequate VCAA notice as to his 
underlying service connection claims by correspondence dated 
in October 2002 and March 2003. 

During the course of this appeal, the Court issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), which held that the in rating cases, 
a claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The Veteran was provided adequate notice as to these matters 
in August 2008.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the issues addressed 
in this decision.  The available records includes service 
treatment records and pertinent VA medical records.  Neither 
the Veteran nor his representative have identified, and the 
file does not otherwise indicate, that there are any existing 
VA or non-VA medical provider records that should be obtained 
before the claims are adjudicated.  The Veteran was afforded 
a VA examination in March 2003.  There is no indication of 
any subsequent increase in symptoms and the examination 
findings are found to be adequate.  Therefore, the Board 
finds that the Veteran is not prejudiced by the Board 
proceeding, at this juncture, with an appellate decision on 
the claims for higher initial ratings. 



Disability Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding 
the degree of disability is resolved in favor of the Veteran.  
See 38 C.F.R. §§  3.102, 4.3 (2008).  

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Upon award of service 
connection, separate compensable evaluations may be assigned 
for separate periods of time if such distinct periods are 
shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  

VA regulations provide for the evaluation of compensable 
complications of diabetes separately unless they are part of 
the criteria used to support a 100 percent evaluation.  
Noncompensable complications are considered part of the 
diabetic process under diagnostic code 7913.  See 38 C.F.R. 
§ 4.119, Diagnostic Code 7913, Note 1 (2008).



Service-connected Retinopathy 

The July 2003 RO rating decision granted the Veteran an 
initial 10 percent disability rating for the service-
connected retinopathy under 38 C.F.R. § 4.84a, Diagnostic 
Code 6011.  

The RO has considered the Veteran's diabetic retinopathy 
under Diagnostic Code 6011 for retinal scars or defects.  
Diagnostic Code 6011 provides that damage to the retina may 
be rated as 10 percent disabling if there are localized 
scars, atrophy, or irregularities of the retina that are 
centrally located with irregular, duplicated, enlarged or 
diminished images. 

At the Veteran's June 2003 VA contracted examination it was 
noted that he had no known past ocular history.  His visual 
assessment was uncorrected visual acuity of 20/25 in the 
right eye and 20/40 in the left eye and with correction his 
acuity was 20/20, bilaterally.  His uncorrected near vision 
was 20/40 in the right eye and 20/30 in the left eye and with 
correction it was 20/20, bilaterally.  He had normal 
conjunctive, cornea, anterior chamber, and iris, bilaterally.  
The lens showed trace nuclear sclerosis bilaterally.  His 
retina showed mild deposition of lipid and mild microaneurysm 
formation, which was extramacular in the right eye and in the 
central macula of the left eye.  There was no evidence of 
clinically significant macular edema.  The remainder of the 
vessels and peripheral examination was normal.  The diagnosis 
included diabetes mellitus with mild diabetic retinopathy.  
There were no subjective or objective factors of disability. 

The Board notes that the Veteran is receiving the maximum 
scheduler evaluation under Diagnostic Code 6011.  There is no 
medical evidence indicating that his service-connected 
retinopathy warrants an increased rating under any of the 
other Diagnostic Codes for Disease of the Eye, Diagnostic 
Codes 6000 to 6080.  The available evidence does not warrant 
a higher rating under Table V for Central Visual Acuity 
Impairment which would require vision in one eye to be 20/70 
and vision in the other eye to be 20/50.  Therefore, the 
Board finds that the Veteran does not warrant a rating in 
excess of 10 percent for the service-connected retinopathy. 

In exceptional cases, where the evaluations provided by the 
rating schedule are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the Veteran's 
average earning impairment due to the service-connected 
disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  
The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  The file does not show, 
and the Veteran has not alleged, that the criteria for 
extraschedular rating apply to the service-connected 
retinopathy.  The evidence of record indicates no exceptional 
or unusual disability.  Therefore, after a careful review of 
the Veteran's claims file the Board finds that an initial 
rating in excess of 10 percent for the service-connected 
retinopathy is not warranted. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.

Service-connected Neuropathy

The July 2003 RO rating decision granted the Veteran separate 
10 percent disability ratings for peripheral neuropathy of 
the left lower extremity and peripheral neuropathy of the 
right lower extremity under 38 C.F.R. § 4.124a, Diagnostic 
Code 8621. 

Under 38 C.F.R. § 4.123 neuritis (cranial or peripheral), 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete, 
paralysis.  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  

For diseases of the peripheral nerves, disability ratings are 
based on whether there is complete or incomplete paralysis of 
the particular nerve.  Under Diagnostic Code 8621 a 10 
percent compensable rating is granted for disability of the 
external popliteal nerve (common peroneal nerve) when there 
is evidence of mild incomplete paralysis.  A 20 percent 
compensable rating is granted for disability of the external 
popliteal nerve (common peroneal nerve) when there is 
evidence of moderate incomplete paralysis.  A 30 percent 
compensable rating is granted for disability of the external 
popliteal nerve (common peroneal nerve) when there is 
evidence of severe incomplete paralysis.  A 40 percent 
compensable rating is granted for disability of the external 
popliteal nerve (common peroneal nerve) when there is 
evidence of complete paralysis of the nerve with foot drop 
and slight droop of the first phalanges of all toes, cannot 
dorsiflex the foot, extension (dorsal flexion) of proximal 
phalanges of toes lost; abduction of foot lost, adduction 
weakened; anesthesia covers the entire dorsum of the foot and 
toes. 

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, 
whether due to varied level of the nerve lesion or to 
partial regeneration.  When the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  38 C.F.R. § 4.124a (2008).  

At the Veteran's June 2003 VA contracted examination of the 
lower extremities his motor functions were performed within 
normal limits.  Sensory function was abnormal with findings 
of reduced sensation in the feet up to the ankles.  The right 
and left lower extremity reflexes revealed knee jerk 2+ and 
ankle jerk 2+.  The VA contracted examiner diagnosed the 
Veteran with neurological problems and peripheral neuropathy 
of the lower extremities.  The subjective factors were 
numbness and tingling sensations on the feet and the 
objective factors were diminished sensation to light touch 
and pain in the lower extremities.  The neurological 
condition resulted in neuritis. 

After a careful review of the examination findings, VA 
treatment notes, and private treatment notes, the Board finds 
that there is no probative evidence indicating that the 
Veteran's service-connected peripheral neuropathy of the left 
and right lower extremities warrant an increased disability 
rating.  Specifically, there is no medical evidence of 
moderate incomplete paralysis to either external popliteal 
nerve (common peroneal nerve).  Without medical evidence of a 
moderate impairment, the Board finds that an initial rating 
in excess of 10 percent for the service-connected peripheral 
neuropathy of the left or right lower extremity is not 
warranted.  The evidence of record indicates no exceptional 
or unusual disability.  The preponderance of the evidence in 
this case is against the Veteran's claim for an increased 
rating.

Service-connected Impotency

The July 2003 RO rating decision granted the Veteran service 
connection with a non compensable rating for impotency under 
38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Under Diagnostic Code 7522 a person is granted a 20 percent 
disability rating for penis deformity with loss of erectile 
power.  See 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown.  38 
C.F.R. § 4.31.

At the Veteran's June 2003 VA examination he reported that 
his impotency began five years prior and that he could not 
achieve and maintain an erection.  He reported that he had 
not received any treatment for his impotency.  An examination 
of the penis and testicles revealed normal findings. 

After careful review of the Veteran's VA treatment notes, VA 
examinations, private treatment notes, and the Veteran 
statements, the Board finds no evidence of a deformity of the 
penis.  The Board notes that a compensable rating under 
Diagnostic Code 7522 requires deformity of the penis and loss 
of erectile power.  As the Veteran does not meet the minimal 
criteria for a compensable evaluation under this provision, a 
noncompensable evaluation is assigned.  The evidence of 
record indicates no exceptional or unusual disability.  The 
preponderance of the evidence in this case is against the 
Veteran's claim for an increased rating.

Service-connected Nephropathy

The July 2003 RO rating decision granted the Veteran service 
connection and an initial compensable rating for nephropathy.  

The Veteran was granted a noncompensable rating for 
nephropathy under 38 C.F.R. § 4.115b, Diagnostic Code 7541.  
Diagnostic Code 7541 pertains to renal involvement in 
diabetes mellitus and directs that the disability is to be 
rated as renal dysfunction.  In discussing nephritis, 38 
C.F.R. § 4.115 explains that except in cases where there is 
absence of a kidney or there is chronic renal disease 
requiring regular dialysis, there will not be separate 
ratings for any coexisting hypertension or heart disease.

The criteria for rating renal dysfunction are found at 38 
C.F.R. § 4.115a.  Renal dysfunction manifested by albumin 
constant or recurring with hyaline and granular casts or red 
blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101 
warrants a 30 percent rating.  A 60 percent rating requires 
renal dysfunction with constant albuminuria with some edema; 
or, definite decrease in kidney function; or, hypertension at 
least 40 percent disabling under Diagnostic Code 7101.  An 80 
percent rating is warranted for persistent edema and 
albuminuria with blood urea nitrogen (BUN) 40 to 80 mg%; or, 
creatinine 4 to 8 mg%; or, generalized poor health 
characterized by lethargy, weakness, anorexia, weight loss, 
or limitation of exertion.  Finally, a 100 percent rating is 
warranted for renal dysfunction requiring regular dialysis, 
or precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more 
than 80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, 
especially cardiovascular.

At the Veteran's June 2003 VA contracted examination he 
reported that he did not have any urine incontinence and he 
urinated 4 times a day at intervals of 3 hours and one time 
at night.  His CHEM 12 test results showed Glucose 212 mg/dl 
and the urinalysis showed protein present and positive for 
sugar.  The examiner noted a renal problem with elevation in 
the protein in the urine.  He also stated that diabetes did 
not affect the kidneys and that there was no functional 
impairment.  Blood pressure on three separate readings was 
120/70, 124/70, 120/70. 

After a careful review of the Veteran's claims file the Board 
finds that he does not have renal dysfunction manifested by 
albumin constant or recurring with hyaline and granular casts 
or red blood cells; or, transient or slight edema or 
hypertension.  Therefore, the Veteran's service-connected 
nephropathy does not warrant an initial compensable rating.  
The evidence of record indicates no exceptional or unusual 
disability.  The preponderance of the evidence in this case 
is against the Veteran's claim for an increased rating.


ORDER

An initial rating in excess of 10 percent for the service-
connected retinopathy is denied.

An initial rating in excess of 10 percent for the service-
connected peripheral neuropathy of the left lower extremity 
is denied.

An initial rating in excess of 10 percent for the service-
connected peripheral neuropathy of the right lower extremity 
is denied.

An initial compensable rating for the service-connected 
impotency is denied.

An initial compensable rating for the service-connected 
nephropathy is denied.


REMAND

Upon review of the Veteran's claims file, to include hearing 
testimony, the Board finds that a VA examination is needed 
for an adequate determination as to entitlement to service 
connection for lipoma.  The Board notes that private medical 
correspondence dated in January 2003 stated the Veteran had 
extensive lipoma that were more likely than not the result of 
his exposure to herbicides during Vietnam service.  It was 
also noted that the Veteran reported he was a nuclear, 
biological, and chemical specialist during active service.  
The Board notes, however, that the Veteran's DD Form 214MC 
indicated his military specialty was radio, telephone, and 
telegraph operator.  Therefore, additional development is 
required to obtain the Veteran's service records for 
information as to his service or training as a nuclear, 
biological, and chemical specialist.  The Veteran should also 
be provided a VA examination to determine the current nature 
and likely etiology of his lipoma, to include if due to 
chemical or herbicide exposure. 

At the Veteran's January 2008 hearing he testified that there 
were outstanding VA records that related to his claims for 
earlier effective dates for the grant of service connection 
for the issues of retinopathy, peripheral neuropathy of the 
left lower extremity, peripheral neuropathy of the right 
lower extremity, impotence, nephropathy, and for loss of use 
of a creative organ.  He stated he had submitted a claim at 
the West Haven, Connecticut, VA Hospital and referred to 
correspondence dated in the 1990's as evidence of his earlier 
claim.  The Board notes that the evidence of record includes 
a copy of a June 1996 decision by the Special Master for 
Appeals for the Agent Orange Administration, but no records 
from the West Haven VA Medical Center.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
Veteran should be given an opportunity to present any 
additional information and/or evidence pertinent to the 
claims remaining on appeal.  The RO/AMC should make sure they 
have all relevant VA records. 

Accordingly, the remaining matters are REMANDED for the 
following action:

1.  The Veteran should be provided a 
statement of the case as to the issues 
of entitlement to service connection 
for arthritis and headaches.  He should 
be apprised that to perfect this claim 
for Board review he must submit a 
substantive appeal.  The requisite 
period of time for a response should be 
allowed.

2.  The Veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment of all 
health care providers who treated him for 
lipoma.  After the Veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  

All pertinent VA treatment records must 
be obtained and added to the claims file 
regardless of any response from the 
Veteran.  Appropriate efforts should be 
taken to obtain a copy of any records 
maintained as a result of the Veteran's 
reported contact with the West Haven VA 
Medical Center in the 1990's.

All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
Veteran, a notation to that effect should 
be inserted in the file.  The Veteran and 
his representative are to be notified of 
any unsuccessful efforts in this regard 
in order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Appropriate efforts should be taken 
to obtain the Veteran's service personnel 
records.

4.  Appropriate efforts should be taken 
to obtain any available records 
associated with the Veteran's claim for 
Agent Orange Administration benefits.  

5.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed lipoma.  
The claims file must be made available 
to the examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical 
history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his review of the record, the 
VA examiner should opine as to whether 
the Veteran has a current diagnosis of 
lipoma that is at least as likely as 
not related to any event or incident of 
the Veteran's military service, to 
include claimed chemical exposure.  The 
examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent, must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


